Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings received on August 19, 2021 are accepted.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 17-20 directed to the invention of group II non-elected without traverse.  Accordingly, claims 17-20 have been cancelled.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

Claims 17-20 (Canceled)






Reasons for Allowance
Claims 1-8 and 10-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1-8 and 9-16: Prior art fails to teach, nor render obvious, “a second surface area of the first side, encompassing a second surface distinct from the first surface, wherein the second surface area is formed to reflect a second radiated signal towards a second focal point that is different than the first focal point, wherein the second surface area comprises at least two distinct portions separated by a portion of the first surface area, such that the at least two distinct portions do not contact one another," in combination with all of the features recited in independent claim 1.   
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT KARACSONY whose telephone number is (571)270-1268. The examiner can normally be reached 9:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Robert Karacsony/Primary Examiner, Art Unit 2845